DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randy M. Braegger on 01/13/2022.

The application has been amended as follows: 
In the last line of claim 1, change “grooves..” to --grooves.--. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record considered individually and as a whole fails to anticipate and/or render obvious a pneumatic tire comprising a notch portion having a notch width that increases from a position of the maximum the claimed specific relationships between y and y0 at specific positions in the claimed tire lateral direction dimension L, in combination with the remaining claimed subject matter recited in claim 1 and claim 12 (renumbered as claim 1 and claim 10) respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        01/13/2022